Citation Nr: 1442630	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-31 620A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for residuals of a right inguinal hernia repair.

2.  Entitlement to service connection for residuals of a foot fracture with arthritis.  





ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1982 to December 1985.

The claims are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2005 and in October 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In a rating decision in April 2005, the RO denied service connection for residuals of a hernia.  The RO attempted to obtain the Veteran's service medical records without success and determined that further attempts to obtain the records would be futile.  The record shows that in his application in September 2004, the Veteran indicated that he was treated for a hernia at the Fitzsimons Army Hospital at Fort Carson, Colorado.  There is no record of an attempt to obtain the records the Veteran identified before rating decision in April 2005.  

In January 2009, the Veteran applied to reopen the claim, which the RO denied as the additional evidence was not new and material.  While on appeal, in its remand in May 2014, the Board directed that the records identified by the Veteran been obtained.  In June 2014, inpatient records, pertaining to the claim of service connection for a hernia were received from the Fitzsimons Army Hospital. 

Whereas here, VA receives relevant service department records that existed and had not been associated with the file when VA first decided the claim, VA will reconsider the claim without regard to finality of the prior rating decision, that is, new and material evidence is not needed to reopen the claim.   Rather the claim is reviewed, considering all the evidence record.  Therefore, the Board has characterized the claim on appeal as service connection for residuals of right inguinal hernia repair.  38 C.F.R. § 3.156(c).




The additional inpatient records also showed hospitalization for an appendectomy in September 1983.  As the claim of service connection for residuals of an appendectomy was denied in a rating decision in October 2009, the inpatient records from the service department raises reconsideration of the claim under 38 C.F.R. § 3.156(c), and the claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Residuals of a right inguinal hernia repair with scarring are the result of service.

2.  There is no current disability associated with the claimed residuals of a foot fracture with arthritis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right inguinal hernia repair with scarring have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for residuals of a foot fracture with arthritis have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

On the claim of service connection for residuals of a right inguinal hernia repair, as service connection is granted, VCAA compliance need not be addressed.


Duty to Notify

On the claim of service connection for residuals of a foot facture with arthritis, under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided pre-adjudication VCAA notice by letter dated in September 2009.  As for the timing and content of the VCAA notice, the document complied with the specificity requirements of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

On the claim of service connection for residuals of a foot facture with arthritis, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  


VA has made reasonable efforts to obtain service records, including the records from Fitzsimons Army Hospital.  VA attempted to obtain the rest of the Veteran's service treatment records, but the attempts have been futile.  As not all of the service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the- doubt standard of proof.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA did obtain VA records and records of the Social Security Administration. 

The Veteran has not been afforded a VA medical examination, because there is no evidence of a currently diagnosed disability or evidence of persistent or recurrent symptoms of the claimed disability.  In the absence of such evidence, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection for the Cause of Death

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.







To establish service connection, the evidence must show: (1) the existence of a disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case. 38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 




If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact. If the evidence is not credible, the evidence has no probative value. 
Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Residuals of a Right Inguinal Hernia Repair 

Evidence

In service, records of Fitzsimons Army Hospital at Fort Carson, Colorado, show that in April 1984 the Veteran had a surgical repair of a right inguinal hernia.  

On VA examination in July 2014, the Veteran stated that he had undergone surgery for a hernia while in service.  On examination, there was no evidence of a current or recurrent hernia.  The VA examiner did note scarring related to the inguinal herniorrhaphy. 

Analysis 

To establish service connection, the evidence must show: (1) the existence of a disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship between the claimed disability and the disease or injury incurred during service.  

Based on the record there is evidence of in-service incurrence of a right inguinal hernia.  Also there is a causal relationship between the claimed disability and the inguinal hernia in service as the VA examiner did note scarring related to the in-service inguinal herniorrhaphy. 


As for the third element necessary to establish service connection, a current disability, although the VA examiner found no evidence of a current or recurrent hernia, the VA examiner did note scarring related to the in-service inguinal herniorrhaphy.  As residuals of a hernia repair are ratable as a disability under VA's Schedule for Rating Disabilities, and as the Board cannot conclude that the preponderance of the evidence is against the claim of service connection for residuals of a right inguinal hernia as a current disability, the Veteran prevails. 

Residuals of a Foot Fracture with Arthritis

Evidence

The Veteran asserts that that he broke his foot during service.  

The service medical records from Fitzsimons Army Hospital at Fort Carson, Colorado, contain no history or complaint or finding of a foot injury.  

After service, VA records in December 2007 show that X-rays of the left and right foot showed no fractures or other boney abnormality of either foot.  

In November 2011 the Veteran fell in an elevator and fractured his left ankle.  In February 2013, the Veteran complained of foot pain, but there was no diagnosis of residuals of a foot fracture with arthritis due to an injury in service. 

Analysis 

Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  Fagan v. Shinseki, 573 F.3d. 1282, 1286   (Fed. Cir. 2009).  

Although the Veteran is competent to describe a fracture, X-rays of the feet showed no fracture of either foot.  The Board finds that the X-ray evidence is more probative and outweighs the Veteran's recollection of an injury.  

As there is no evidence that the Veteran currently has a diagnosed disability of residuals of a fracture of either foot related to an injury in service or evidence of persistent or recurrent symptoms of residuals of a foot fracture due to an injury in service at the time of filing of the claim or evidence of the disability at any point during the pendency of the appeal, and in the absence of proof of a current disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Considering the heightened obligation to consider carefully the benefit-of-the-doubt standard of proof, the preponderance of the evidence is against the claim on the material issue of fact, namely, a current disability.  38 U.S.C.A. § 5107(b); O'Hare, at 367.


ORDER

Service connection for residuals of a right inguinal hernia repair with scarring is granted. 

Service connection for residuals of a foot fracture with arthritis is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


